Title: To Thomas Jefferson from William Cabell, 10 May 1824
From: Cabell, William
To: Jefferson, Thomas

Richmond.
May 10. 1824Dear Sir.Mr Goodacre, from England, who has been delivering Lectures on Astronomy, with so much applause, in the principal Cities of the United States, and whose lectures here, I attended with much pleasure & profit, has expressed a strong desire to see you before his return to Europe—He is also very anxious to visit our University. Having become acquainted with Mr Goodare & his son, during their stay in Richmond, & found them agreeable & well informed gentlemen. I beg permission to introduce them to your acquaintance.I am with the greatest respect Dr Sir, yr mo. ob. StWm H. Cabell